DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 06/03/2022 is acknowledged.  The amendment includes the amending of claims 1, 6, 12, and 17.
Remarks Regarding the Request for Information
3.	It is acknowledged (in a response dated 11/09/2021) that the requested information (See 1a-1c) regarding the applicant’s commercial software product of Yousendit is unknown or not readily available to the applicants.   
Terminal Disclaimer
4.	The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,691,645 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
5.	The rejections raised in the Office Action mailed on 03/04/2022 have been overcome by the applicant’s submission of a Terminal Disclaimer on 06/27/2022.
Allowable Subject Matter
6.	Claims 1-22 are allowed.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a non-transitory computer readable medium storing program instructions executable to:  access, by a first client associated with a first user, a shared domain synchronized between a plurality of clients from a server, the shared domain organized according to a first folder hierarchy, the first folder hierarchy including a shared folder selected for selective synchronization and shared content below the shared folder, the shared folder having a first permission for the first user, maintaining a second folder hierarchy at the first client, the second folder hierarchy at the first client including a first folder that is a local version of the shared folder, the first folder at the first client including a local version of the shared content below the first folder that is automatically synchronized with the shared folder and locally-modified content that is not synchronized with the shared folder, receive, by the first client, an indication of a change by a second user to the shared folder at the server, responsive to the indication of the change received by the first client, modify the second folder hierarchy at the first client to create a modified folder hierarchy, modifying the second folder hierarchy at the first client comprising: propagating the change to the local version of the shared content below the first folder in the second folder hierarchy at the first client, and based on a determination that the first folder contains the locally-modified content, marking the first folder at the first client as a local content folder not to be synchronized between the plurality of clients; and maintain the local content folder and the locally-modified content in the modified folder hierarchy at the first client and a version of the local content folder and the locally-modified content at the server, as recited in independent claims 1 and 12.
	Specifically, although the prior art (See Pirillo) clearly teaches the applicant’s commercial product of Yousendit (that includes read-only users having synchronized content from a owner user), Kirigin teaches that read-only users can modify content that is stored locally, and Cairns teaches the uploading of generic locally modified content,  the detailed claim limitations directed towards the specific uploading of the defined locally modified content and local content folder to the server is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-11 and 13-22 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,516,480 issued to Epstein et al. on 20 August 2013.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
U.S. PGPUB 2013/0179947 issued to Kline et al. on 11 July 2013.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
U.S. PGPUB 2011/0087690 issued to Cairns on 14 April 2011.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
U.S. PGPUB 2014/0201145 issued to Dorman et al. on 17 July 2014.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
Manual entitled “Yousendit Enterprise Edition Administrator’s Guide”, by Yousendit, dated 12 January 2012.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

June 28, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168